DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34, 35, 38, 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (US pub 20150221609) in combination with Holmes (US pat 4193530).
  	With respect to claim 34, Srinivasan et al. teach a microelectronic package structure comprising (see figs. 1-5, particularly fig. 2b and associated text): 
a device 202 disposed on a first side (top) of a first substrate 206; 
a first side of an array of conductive interconnect structures 208 disposed on a second side (bottom) of the first substrate, wherein individual ones of the array of conductive interconnect structures comprise a solder material 208 l; and 
a second substrate 210, wherein the second substrate is coupled to a second side of the array of conductive interconnect structures.  
      	Srinivasan et al. teach the solder material comprises a low temperature alloying element of Indium (see para 0019) but fail to teach the concentration of the indium of less than 5 percent.

It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Holmes into the device of Srinivasan et al. to achieve improved resistance to corrosion. See abstract.
With respect to claim 35, Srinivasan et al. teach the solder material comprises at least one of tin, gold or copper. See para 0019.
With respect to claim 38, Srinivasan et al. teach the second substrate comprises a motherboard. See para 0027.
With respect to claim 39, Srinivasan et al. fail to teach the solder material comprises a melting point of above about 240 degrees Celsius.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for the melting point of the solder material through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that the claimed range is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.

With respect to claim 40, Srinivasan et al. teach the array of conductive interconnect structures comprises a ball grid array.  
With respect to claim 41, Srinivasan et al. teach the low temperature alloying element comprises at least one of indium or bismuth.  

Response to Arguments
Applicant's arguments filed 1/11/22 have been fully considered but they are not persuasive. See below.
In response to the applicant’s arguments in the paragraph connecting pages 7 and 8 of the response dated 1/11/22, it is submitted that the fact that the applicants have a different reason or advantage resulting from doing what the relied prior art suggested doing is not indicative or demonstrative of unobviousness. In Re Kronig 190 USPQ 425,428 (CCPA 1976); In Re Lintner 173 USPQ 560 (CCPA 1972). In this particular case, the present applicant incorporates 5 percent or less of indium into solder to achieve warpage reduction whereas Holmes reference incorporates 5 percent or less of indium into solder to achieve corrosion resistance.

	 

    Allowable Subject Matter
Claims 26-33 are allowed.
Claims 36-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814